NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ERMA JEAN WILLIAMS,              )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D14-2114
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed May 11, 2016.

Appeal from the Circuit Court for DeSoto
County; James S. Parker, Judge.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Susan M. Shanahan,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed without prejudice to any right the appellant may have to file a

motion pursuant to Florida Rule of Criminal Procedure 3.850.



LaROSE, and SLEET, JJ., and GALLEN, THOMAS, ASSOCIATE SENIOR JUDGE,
Concur.